Citation Nr: 1543009	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.
 
2.  Entitlement to service connection for chromosome damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1972 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified in front of the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's file.

The claim was previously remanded by the Board in February 2015.  In that remand, the Veteran's claim of entitlement to service connection for multiple myeloma was characterized as being for monoclonal gammopathy of unknown significance, which was consistent with the medical evidence of record at the time.  However, records received since that remand appear to confirm a diagnosis of multiple myeloma.  Therefore, the issue on appeal has been recharacterized.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for MGUS, also claimed as multiple myeloma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current competent evidence of record of chromosome damage.


CONCLUSION OF LAW

Chromosome damage was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. 

The RO provided notice to the Veteran in a September 2011 letter, prior to the date of the issuance of the initial rating decision.  The letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. 

The June 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Service treatment record, and VA and private treatment records have been associated with the claim file.  

As noted, VA has a duty to assist the veteran in the development of the claim.  This duty includes providing an examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). The Veteran has not been afforded a VA examination in the present case.  However, the record reflects that there is no current diagnosis of chromosome damage nor credible evidence of recurrent symptoms of such damage.  Under the facts of this case, the Board has no duty to provide a VA examination or obtain a medical opinion.  

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria and Analysis

The Veteran is claiming service connection for chromosomal damage.  After a careful review of the evidence of record, the Board finds that the evidence is against a finding of service connection for chromosomal damage.

Service treatment records are completely silent for any diagnosis of or treatment for chromosomal damage.  At the August 2013 Travel Board hearing and a Notice of Disagreement (NOD) received in November 2011, the Veteran stated that he was treated at the VA hospital in Johnson  City upon his return from the Persian Gulf.  He stressed both at the hearing and in the NOD, that it was the doctors at the Mountain Home VAMC/Johnson City who diagnosed him with chromosome damage. 

As noted above, all available VA outpatient treatment records have been obtained and associated with the claim file.  A review of all of the available records has not shown a diagnosis or treatment for chromosomal damage.  

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2014).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, service connection requires evidence of a current disability.  Without competent evidence of a current disability service connection must be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  Here, there is no current competent evidence of chromosomal damage.   

The only evidence of chromosome damage comes from the Veteran's own assertions that he was diagnosed with chromosome damage.  Substantial VA treatment records have been associated with the claims file for the period between 2008 and 2015, and there are no clinical findings to suggest the presence of chromosome damage, nor any suggestion that he experienced symptoms suspected as being related to such damage.  However, the Board notes that while the Veteran is competent to report symptoms, as a layperson, he is not qualified to render an opinion concerning questions of medical causation of the complexity and expert knowledge required for a diagnosis of chromosomal damage.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Without a diagnosis of chromosome damage service connection cannot be granted.


ORDER

Service connection for chromosome damage is denied.


REMAND

The Veteran is claiming service connection for MGUS, claimed as multiple myeloma.  He has argued that he has multiple myeloma which is a result of exposures to environmental hazards while serving in the Persian Gulf.

The record shows a diagnosis of and treatment for multiple myeloma.  Moreover, the record reflects the Veteran served in the Persian Gulf.  While these are not listed as conditions for which presumptive service connection is in effect due to service in the Persian Gulf, the Veteran may be entitled to service connection if found to otherwise be related to service.  The Veteran has not been afforded a VA examination to determine the etiology of his multiple myeloma.  In order to ensure due process, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination by an oncologist to determine the nature and etiology of the currently diagnosed multiple myeloma.  The examiner should elicit a full medical history from the Veteran.  The examiner should be given access to the Veteran's claim file and should state in the examination report that a review of the claim file was completed.  The examiner should provide an opinion as to whether the multiple myeloma is at least as likely as not related to the Veteran's service, including exposure to environmental hazards in the Persian Gulf, or whether such an etiology is unlikely.  A complete rationale for any and all opinions rendered must be provided.  

2. After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be notified and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


